             Case 6:21-cv-00109-ADA Document 19 Filed 04/28/21 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


TOT POWER CONTROL, S.L.,
                                                    Civil Action No. 6:21-cv-00109-ADA
                 Plaintiff,
                                                    The Honorable Alan D. Albright
        v.
                                                    JURY TRIAL DEMANDED
T-MOBILE USA, INC.

                 Defendants.


                          CASE READINESS STATUS REPORT

        Plaintiff ToT Power Control, S.L. and Defendant T-Mobile USA, Inc. hereby

provide the following status report in advance of the initial Case Management

Conference (CMC).


                                FILING AND EXTENSIONS

        Plaintiff’s Complaint was filed on February 1, 2021. There was one extension

through and until April 12, 2021.


                              RESPONSE TO THE COMPLAINT
        Defendant filed its Answer on April 12, 2021. There are no counterclaims other

than counterclaims for non-infringement and invalidity.


                                  PENDING MOTIONS

        There are no pending motions in this case other than motions to appear pro hac
vice.
         Case 6:21-cv-00109-ADA Document 19 Filed 04/28/21 Page 2 of 3




                RELATED CASES IN THIS JUDICIAL DISTRICT

       The following case in this Judicial District include common asserted patents:

TOT Power Control, S.L. v. T AT&T Mobility LLC, W.D.Tex. 6:21-cv-00107-ADA.

                      IPR, CBM, AND OTHER PGR FILINGS


       There are no known IPR, CBM, or other PGR filings at this time.

               NUMBER OF ASSERTED PATENTS AND CLAIMS


       Plaintiff has asserted two patents and will disclose its asserted claims with its

Preliminary Infringement Contentions no less than one week before the CMC.

                   APPOINTMENT OF TECHNICAL ADVISER


       Plaintiff’s position is that it cannot predict at this time whether the Court may

benefit from the appointment of a technical advisor. Defendant’s position is that, should

the Court wish to use a technical advisor as the case progresses, Defendant has no

objection.

                           MEET AND CONFER STATUS


       Plaintiff and Defendant conducted a meet & confer conference on April 19, 2021
and have exchanged emails regarding relevant issues until now. The parties have no pre-
Markman issues to raise at the CMC.




                                                    2
         Case 6:21-cv-00109-ADA Document 19 Filed 04/28/21 Page 3 of 3




Dated: April 28, 2021                               Respectfully submitted,

                                                    By: /s/ Erick Robinson
                                                    Erick Robinson (TX Bar No. 24039142)
                                                    Porter Hedges LLP
                                                    1000 Main St., 36th Floor
                                                    Houston, TX 77002
                                                    Telephone: (713) 226-6615
                                                    Mobile: (713) 498-6047
                                                    Fax: (713) 583-9737
                                                    erobinson@porterhedges.com
                                                    Counsel for Plaintiff ToT Power Control, S.L.


                                CERTIFICATE OF SERVICE

I hereby certify that on April 28, 2021, the foregoing was filed electronically in compliance with
Local Rule CV-5(b)(1) and served via the Court’s electronic filing system on all counsel who
have consented to electronic service.

                                                        /s/ Erick Robinson
                                                        Erick Robinson




                                                    3
